 DAN McKINNEY CO.649or on orabout July 12, 1960,insofar as saidcontracts providethat:If the Company contracts any hauling of produce betweenthe field and the packinghouse or the field and the vacuumcooler, employees of such contractors shall be covered underthe terms of this contract.If the contractor does not comply with the terms of thisagreement, the Union will notify the Company in writing ofany provisions of the ageement violated. If contractor shallnot come into compliance within 48 hours, the Company shallterminate the contract with contractor.All independent truckdrivers hauling melons between thefield and the packinghouse shall be in good standing with theUnion.Shippers will, upon written request by the Union,terminate within 48 hours thereafter the contract of any in-dependent trucker who ceases to be in good standing withthe Union.GENERAL TEAMSTERS', WAREHOUSEMENAND HELPERS'UNION, LOCAL No. 890,Labor Organization.Dated----------------By----- -.-------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's RegionalOffice, 703 Market Building, 830 Market Street, San Francisco 2,California, Telephone Number, Yukon 6-3500, Extension 3191, ifthey have any question concerning this notice or compliance with itsprovision.Dan McKinney Co.andLeo S. AngelandCalifornia Beer Whole-salers'Association,Inc.;CaliforniaBrewers Association;Teamster Brewery and Soft Drink Workers Joint Board ofCalifornia;and Beer Drivers Local Union 683, Parties to theContract.Case No. 21-CE-18. June 15, 1962DECISION AND ORDEROn September 27, 1961, Trial Examiner Herman Marx issued hisIntermediate Report in the above-entitled proceeding, finding thatDan McKinney Co., the Respondent herein, had not engaged in unfairlabor practices in violation of Section 8 (e) of the Act and recom-mending that the complaint be dismissed, as set forth in the attachedIntermediate Report.Thereafter, the General Counsel, California137 NLRB No. 74. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDBrewers Association, and the Union filed exceptions to the Inter-mediate Report and supporting briefs.The Union also filed a replybrief.'The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the ex-ceptions and briefs, and the entire record in the case, and herebyadopts the findings and conclusions of the Trial Examiner, onlyinsofar as they are consistent with this decision.We find, in disagreement with the Trial Examiner, that the Re-spondent violated Section 8 (e) of the Act.The basic facts are not in dispute.As more fully set forth in theIntermediate Report, the Respondent and the Union became partiesto a collective-bargaining contract entered into on June 15, 19602 Sec-tion 17 thereof contains the following terms :(b) it shall not be cause for discharge and no employee shallbe discriminated against :1. for refusing to pass a duly sanctioned picket line. (Thissection shall not apply to jurisdictional disputes.)2. for refusing to load or unload trucks where drivers are notworking under a collective bargaining agreement negotiated by alegitimate labor organization.Provided, however, that where aBrewery Establishment is concerned, in the absence of a laborcontroversy with a distributor, emergency deliveries may be madeto such distributor's vehicle, at the Individual Employer's dockand where a Distributor's Establishment is concerned, in theabsence of a labor controversy with a retailer, emergency de-liveries may be made to such Retailer's vehicle, at the IndividualEmployer's dock.The existence of an emergency shall be mu-tually agreed upon by the Local Union and Individual Employerinvolved ... .3.With respect to the provisions of this Section, no IndividualEmployer will cease or refrain from doing business with anyperson or organization as a result of an employee or employeesexercising their rights under this Section but each IndividualEmployer shall, notwithstanding any other provision of thisAgreement, if the Individual Employer so desires, continue doingsuch business by use of other personnel (including management1 The Board hereby denies the Union's request for oral argument because the record,the exceptions,and the briefs adequately present the issues and positions of the parties.2 The contract was effective at least until April 1, 1962.The formal parties to thecontractwere California Beer Wholesalers'Association,Inc, and California BrewersAssociation,representing employers including the Respondent herein who was a memberof the former;and Teamster Brewery and Soft Drink Workers Joint Board of California,Beer Drivers Local Union 683, and several other local unions, representing employees ofthe respective employers.As Local Union 683 is one of the signatories which approvedthe contract,we find that it is a Party to the Contract. DAN McKINNEY CO.651personnel) or by other methods such Individual Employer deemsappropriate or proper.This clause has remained in the contract at all relevant times.Angel, the Charging Party, began operating a cocktaillounge inImperial City, California, in July 1960, and regularly purchasedbeer and received deliveries from the Respondent, a wholesale beerdistributor.On May 15, 1961, labor organizations which are notparties to this proceeding began picketing Angel's place of business.Thereafter, the Respondent refused to make deliveries to Angel'sestablishment, although on two occasions shortly after the picketingbegan Respondent sold beer to Angel at the Respondent's shippingdock.On a third occasion near the end of May, the Respondent re-fused to sell to Angel,' explaining that the Respondent's employeeswere covered by a union contract and the Respondent feared it wouldbecome involved in a union problem of its own if it sold to an estab-lishment being picketed by another union.On June 15, 1961, Angelfiled the charge in this case alleging that the Respondent had violatedSection 8 (e) of the Act .4The General Counsel contends that section 17(b) (2) contained inthe above contract is a hot-cargo clause which is unlawful underSection 8(e) of the Act and that the Respondent, by refusing to sellor deliver to Angel, gave effect to the said clause and thereby "enteredinto" a contract prohibited by Section 8(e).The Trial Examinerfound that section 17(b) (2) 5 is not within the prohibition of Section8 (e).He further concluded that, even if it be invalid, the Board isprecluded by Section 10(b) of the Act,6 from finding a violation basedthereon because Section 8(e) prohibits only the beginning of a con-tractual obligation, such as the initial execution of a proscribed agree-ment, and here the contract was signed more than 6 months before3It appears from a motion filed with the Trial Examiner after the close of the hearing,that sometime in September 1961, the dispute at Angel's place of business was settledand the picketing ceased.The Respondent thereupon resumed its normal business deal-ings with Angel,making sales and deliveries to him.To the extent material here, Section 8(e) provides as follows:It shall be an unfair labor practice for any labor organization and any employer toenter into any contract or agreement,express or implied, whereby such employerceases or refrains or agrees to cease or refrain from handling,using, selling,trans-porting or otherwise dealing in any of the products of any other employer, or tocease doing business with any other person,and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be to such extentunenforcible and void . . . .5As the complaint herein did not allege that section 17(b) (1) was unlawful, the ques-tion of its validity was not in issue before the Trial Examiner in this proceeding. Inhis brief,the General Counsel notes this fact, but states that be does not take the posi-tion that such a provision is lawful in all situations.However,as no specific exceptionwas taken to the Trial Examiner's consideration of that provision or his conclusion thatit is not violative of the Act,we adopt this findingpro forma.6Section 10(b) of the Act provides in pertinent part: "That no complaint shall issuebased upon any unfair labor practice occurring more than six months prior to the filingof the charge...."As wedo not base our conclusions in this case on any event pre-ceding the 6-month period,Section 10(b) is inapplicable. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe charge was filed. For the reasons stated below, we find, contraryto the Trial Examiner, that section 17(b) (2) is invalid, that the pro-hibition of Section8(e) extendsbeyond the mere initiation of suchan obligation, and that the Respondent, by maintaining or implement-ing that clause within the period covered by the charge, engaged inconduct which is violative of Section 8 (e).As we read the terms of section 17(b) (2),it is anagreement thatthe Respondent (a wholesale distributor) will cease doing businesswith any other persons (retailers) if their employees are not coveredby a union contract, except that the Respondent may make emergencydeliveries at the Respondent's dock to such a retailer, but only if theUnion agrees and noactivelabor controversy exists between a unionand such retailer.The disputed clause thus falls squarely within theprohibition of Section 8(e).For Congress specifically proscribed"hot cargo" agreements whether express or implied.And here, byspecifying in the proviso to section 17(b) (2) the conditions underwhich the Respondent may make deliveries to nonunion retailers, theparties have agreed, at least by implication, that in no other circum-stances will sales or deliveries be made to such retailers.The fact thatthe disputed section is worded in terms of protection of employeesagainst discharge, rather than a direct prohibition against the Re-spondent's doing business with others, does not alter the effect, andhence the illegality, of that section.We have had occasion to consider contract terms providing thatemployees will not be required to work on "hot" goods or provideservices for employers involved in a labor controversy.We have con-cluded in each instance that such clauses are invalid within the mean-ing of Section 8(e).°We see no real distinction between a contractwhich prohibits an employer from requiring that his employees docertain work and oneprohibiting an employer from discharging hisemployees for refusing to perform such work.This interpretationof clausesprotecting employees against discharge is supported by thelegislative history, which reveals that Congress clearly intended toprohibit agreements such as the one involved herein.'Accordingly,7See,e.g.,Amalgamated Lithogiaphers of America(Ind) and Local No 17 of theAmalgamated Lithographers of America(Ind) (The Employing Lithographers,et al ),130 NLRB 985,989;Amalgamated Lithographers of America and Local 78,et at. (MiamiPost Company),130 NLRB 968,977, enfd.asmod in other respects 301 F 2d 20(C A. 5) ; LosAngeles Mailers Union No 9, I T U.(Hillbro Newspaper Printing Company,Division of Hearst Publishing Company,Inc ),135 NLRB 1132;Mary Feifer, d/b/aAmerican Feed Company,133NLRB 2148 105 Daily Cong Record 5974, April 24, 1959,LegislativeHistory of the Labor-Management Reporting and Disclosure Act of 1959,U S. Government Printing Office,1959,vol. II, p. 1197("what(the hot cargo clause] does is require an employer toagree that his employees do not have to handle goods which the union labels as 'hot' ") ;105 Daily Cong. Record 3524, March 12, 1959,II Legislative History 1007("Closely re-lated to the secondary boycott bill is one that would make unlawful a contract wherebyan employer agrees in advance that he will not require his employees to handle goods orprovide other services for the benefit of an employer who is involved in a labor dis- DAN McKINNEY CO.653we do not agree with the Trial Examiner's conclusion that section17(b) (2) is lawful merely because clause 17(b) (2) does not specifi-cally require that the Respondent cease doing business with otherpersons.Nor does the "savings clause" of section 17(b) (3) of the contract,which states that the Respondent shall not cease doing business withany other person, persuade us that the parties did not intend section17(b) (2) to have the effect which we have found. The alternativemethod of operating required by this so-called "savings clause" is soimpractical and burdensome as to be meaningless.The Respondentcould not reasonably have been expected to comply with section17(b) (3), and it could only have been an attempted subterfuge toavoid the application of Section 8(e).Congress, in banning all hotcargo clauses, was intent on reaching every device, no matter how dis-guised, which, fairly considered, is tantamount to an agreement tocease doing business for an unlawful reason.9Therefore, a devicewhich does not completely eliminate an invalid clause is ineffective.Having found that section 17(b) (2) is an unlawful hot cargo clause,we reach the issue of whether the facts establish that the Respondent"entered into," the proscribed agreement within the 6-month periodpreceding the filing of the charge.We disagree with the Trial Examiner's conclusion that Section8(e), by the words "to enter into," was intended to define as an unfairlabor practice only the initial execution of a proscribed agreement.Wehave already considered similar contentions and have rejected thisrestrictive interpretation of Section 8(e).10 Such a construction wouldso narrow the meaning of the words "to enter into" as to recreate oneof the loopholes which Congress obviously intended to close.For,Congress sought to free neutral employers from the inhibitions of aprior contractual commitment at all times, not just at the time of sign-ing the contract and the 6-month period following." Congress couldtherefore not have intended to leave a gap, whereby contracts whichare rendered void and unenforcable as between the parties, would, ineffect, continue as if they were lawful agreements upon which findingsof unfair labor practices could not be based simply because they werepute....To .insure that no hot-cargo clause shall be used as justification for or inaid of, a secondary boycott, this bill outlaws hot-cargo clauses...... ) ;105 Daily CongRecord 5764, April 21, 1959, II Legislative History 1079(" .an employer may becoerced into entering or living up to hot-cargo agreements,which are standard in Teamstercontracts, under which his employees do not have to handle or work on goods producedor handled by another employer who happens to be in disfavor with the union."6 SeeDistrictNo. 9, International Association of Machinists,AFL-CIO (GreaterSt.Louis Automotive Trimmers and Upholsterers Association,Inc ),134 NLRB 1354.10 LosAngeles Mailers Union No 9,I T.U. (Hillbro Newspaper Printing Company, Divi-sionofHearst Publishing Company, Inc),supra; District No 9, InternationalAssocia-tionofMachinists,AFL-CIO (GreaterSt.Louis Automotive Trimmers and UpholsterersAssociation,Inc ), supra.n LosAngelesMailers Union No. 9, I.T.U.(HilibroNewspaper Printing Company,et at ), supra. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDexecuted more than 6 months prior to the filing of the charge.12 Theeffect of the Trial Examiner's rationale would be to thwart the intentof Congress in enacting Section 8 (e).In cases previously decided we have indicated our belief that thewords "to enter into" must be interpreted broadly and encompass theconcepts of reaffirmation, maintenance, or giving effect to any agree-ment which is within the scope of Section8(e).13For thereasonsset forth in the cited cases and those discussed below, we are con-vinced that such an interpretation is correct.However, in those casesour ultimate finding that a violation of Section 8 (e) had occurredwas based on the fact that both the contracting union and the employerhad takensomeaction by which both had acknowledged and reaffirmedthe currenteffectivenessand application of the hot cargoclause intheir contract and we held they had thereby "entered into" a hot cargoagreement.The instant situation presents a question we have notpreviously considered-whether a violation of Section 8 (e) has oc-curred where the evidence establishes only that the employer took ac-tion implementing the contract during the period covered by thecharge.We believe and find that this question must be answered inthe affirmative and that the Respondent's action herein is within theprohibition and constitutes a violation of that section of the Act.That Congress intended to make it unlawful,inter alia,for a partyto a hot-cargo clause "to live up to" or enforce such agreement isevidenced by the legislative history.Thus, it is well recognized thatCongress' chief objectivein enactingSection 8(e)was to close the so-calledSand Door14 loopholes.l5In theSand Doorcase, the SupremeCourt held that while a hot cargo agreement was not a defense, in asituation where the union actually induced employees to refuse tohandle goods with an object proscribed by Section 8(b) (4) of the Act,it was not unlawful for an employer merely to agree with a union thathis employees would not be required in the future to handle such goods.In reaching this conclusion, the Court noted that under the statute asit then existed, an employer was entitled to freedom of choice at thetime it was faced with the question of whether to boycott, and thatwhere an employer actedvoluntarilyto boycott another no violation ofthe Act occurred simply because of the existence of the hot cargoclause.The Court also stated that "the Board has no general commis-sionto police collective-bargaining agreements and strike down con-tractual provisions in which there is no element of an unfair labor prac-12 SeeDistrictNo. 9, International Association of Machinists,AFL-CIO (GreaterSt.Louis Automotive Trimmers and Upholsterers Association,Inc ), supra11 See cases cited in footnote 10 above'4Local1976,United Brotherhood of Carpenters and Joiners of America,AFL, et al.(Sand Door if Plywood Co)v N.L R B.,357 U S 93.1s See, e g, 105 Daily Cong. Rec 14195,August 11,1959, II Legis.Hist 1508,state-ment of Congressman Griffin. DAN McKINNEY CO.655tice.Certainly the voluntary observance of a hot cargo provision byan employer does not constitute a violation of [the Act], and its mereexecution is not . . . prima facie evidence of prohibited inducementof employees."Further, in discussing the validity of hot cargo clausesin light of the Interstate Commerce Act, the Court said that ". . . thefact that the carrier's consent is not effective to relieve him from cer-tain obligations under the Interstate Commerce Act does not neces-sarily mean that it is ineffective for all purposes . . . .The Board isnot concerned with whether the carrier has performed its obligationsto the shipper, but whether the union has performed its obligation notto induce employees . . . . "These comments by the Supreme Court reveal what some of thoseloopholes were and that many of them arose by virtue of voluntaryaction by employers. It is clear from the legislative history that, toclose these loopholes, Congress, in banning the signing of all suchagreements, intended also to render unlawful a secondary boycottresulting from the employer's voluntary compliance with an existinghot-cargo clause and to render the employer's consent ineffective forall purposes.16The congressional intent to interdict an actual cessa-tion of business pursuant to an illegal clause is further obvious froma literal reading of Section 8(e) itself, which prohibits such agree-ment "whereby such employer ceases or refrains ... from . . . doingbusiness with any other person . . . ." Also, it is clear that Congresswas of the opinion that the mere existence of such provisions hascoercive effect upon an employer 14 and, in providing that hot cargoclauses shall be "void and unenforcible," was legislating to eradicateany form, existence, or enforcement of such contracts as against publicpolicy."'Accordingly, to accomplish its purpose, Congress broadenedthe Board's power to include the authority which it did not previouslyhave according to the Supreme Court's decision inSand Door,andcommissioned the Board, where proper charges are filed, to policecollective-bargaining agreements insofar as hot cargo clauses are con-cerned and to make findings of unfair labor practices where the facts10 105 Daily Cong Rec 3524,March 12, 1959, II Legis.Hist. 1007:Senator McClellan,in asserting the necessity for outlawing hot-cargo clauses, stated ". . . the [Supreme]Court explicitly left open the question of whether such a clause might have other ramifi-cations in labor-management relations...Also to be considered is the possible non-legal effect of such a clause as a gentlemen's agreement providing moral suasion againstan employerTo removeany such doubts,and to insure that no hot-cargo clause shall be used asjustificationfor,or in aid of, a secondary boycott, this bill outlaws hot-cargo11clauses . . . .n Ibid.See also 105 Daily Cong.Rec 14207,August 11, 1959, II Legis Hist. 1581:Congressman Rhodes, in urging adoption of the hot cargo clause as finally passed, statedthat such restrictive contracts themselves encourage secondaryboycotts18District No 9, International Association of Machinists,AFL-CIO (GreaterSt.LouisAutomotive Trimmers and Upholsterers Association, Inc ), supra. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDreveal that any such agreement has been initiated or there has beenanyenforcement of such a clause.A statement by the then Senator Kennedy and RepresentativeThompson in their joint analysis of the Landrum-Griffin bill stronglysupports the conclusion that an employer's independent enforcementof a hot-cargo clause was intended to be a violation of Section 8(e).105 Daily Cong. Record 15222, August 20, 1959, II Legis. History1708.After referring to the Supreme Court's holding inSand Door,they said :Unfortunately there are a good many cases in which the Team-sterswithout any inducement of employees, is often able topersuade the secondary employer not to carry the goods and notto require his employees to handle them. It is very hard for thetrucking firm either to resist the Teamsters' demand for a hotcargo clause in collective bargaining, when the price of resistancewould undoubtedly be a strike for still higher wages,or to refuseto live up to the contract when he has signed it,when the cost ofnoncompliance would undoubtedly be the Teamsters' insistencethat the contract had been terminated by the violation, thus free-ing the union to present new demands in collective bargain-ing . . . . [From] the standpoint of the primary employer itmakes no difference whether the goods will not be trucked by acommon carrier because the Teamsters' Union induces the com-mon carrier's employees to refuse to handle themor because thecarrier voluntarily lives up to the hot cargo contract because hedares not challenge the Teamsters Union.The injury to thepublic is also the same . . . .[Emphasis supplied.] 19In the instant case, the Respondent concedes that it refused to de-liver or sell beer to Angel in May 1961 because of its contract withthe Union.20 It is plain that the Respondent was thereby enforcingieOther statements to this same effect appear at 105 Daily Cong Rec 14176,August 11,1959, II Legis Hist. 1549("There are no ifs,and, buts, or provisos about it.It says youhave to stop the boycott,hot cargo practices period ") ;105 Daily Cong Rec 5888,April 23, 1959, II Legis.Hist 1162(statement by then Senator Kennedy that"It [theoriginal proposal limited to interstate carriers]supplements the action of the InterstateCommerce Commission in attempting to control the effect of hot cargo agreements ") .105 Daily Cong Rec 12429,July 16,1959,II LegisHist.1514 ("[The bill]..pre-vents the enforcement of existing contracts containing such clauses.") ;105 Daily CongRec.,Appendix,A6654,August 3, 1959,II Legis.Hist.1777("Proponents of this [hotcargo] provision aver that it will eliminate a major weakness in the present law on sec-condary boycottsAs long as the retaining of hot-cargo agreements remains legal,common carriers continue to abide by it,even if the unions cannot force the carrier todo so ");105 Daily Cong.Rec. 6033, April 25, 1959, II Legis Hist 1242(" . .Theobjective..Is to effectively curb hot-cargo practices from being indulged in in inter-state commerce ")2OWe find no merit in the Union's contention that the Respondent and other parties tothe contract are estopped,under the doctrine of"unclean hands," from asserting thatclause 17(b) (2) is unlawful.Milk Drivers and Dairy Employees Union,Local No 546,et at. (Minnesota Milk Company),133 NLRB 1314, footnote 3. DAN McKINNEY CO.657or "living up to" clause 17 (b) (2) of the contract, which we have foundto be unlawful 21As we are persuaded that such enforcement, whetheror not it was sought, assented to, or acquiesced in by the other partyto the contract," is within the scope of the prohibition of Section 8 (e)against entering into such contracts, we accordingly find that theRespondent by complying with the terms of the unlawful clause,violated that section of the Act.THE EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth above, have a close, inti-mate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.THE REMEDYHaving found that the Respondent has engaged in an unfair laborpractice, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.Upon the basis of the foregoing and the entire record, the Boardmakes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.By refusing to make deliveries or sell to Leo S. Angel in May1961 and thereby enforcing clause 17(b) (2) contained in its June 1960collective-bargaining contract with the Union, the Respondent vio-lated Section 8 (e) of the Act.2.The aforesaid unfair labor practice is an unfair labor practiceaffecting commerce within the meaning of Section 2(6) and (7) ofthe Act.ORDERUpon the entire record in this case, and pursuant to Section 10(c)of the Act, as amended, the National Labor Relations Board herebyorders that the Respondent, Dan McKinney Co., San Diego, Cali-fornia, its officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Enforcing or giving effect to Section 17 (b) (2) of the collective-bargaining contract entered into on June 15, 1960, between the Unionand the Respondent.u As already noted, Respondent predicated this refusal on the ground that its em.ployees were covered by a union contract and that it was "liable to become involved in aunion problem of [its] own."= We need not,and do not here decide, whether such enforcement by Respondent wassought,assented to, or acquiesced in by the Union.649856-63-vol. 137-43 658DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Entering into, enforcing, or giving effect to any like or relatedclause in any collective-bargaining contract with the Union, expressor implied, whereby the Respondent ceases or refrains, or agrees tocease or refrain, from handling, using, selling, transporting, or other-wise dealing in any of the products of any other employer, or from do-ing business with any other person.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act.(a)Post at its place of business in San Diego, California, copies ofthe notice attached hereto marked "Appendix." 23Copies of saidnotice, to be furnished by the Regional Director for the Twenty-firstRegion, shall, after having been duly signed by an authorized repre-sentative of the Respondent, be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for a period of 60 consec-utive days thereafter, in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shallbe taken by the Respondent to insure that said notices are not altered,defaced, or covered by other material.(b)Notify the Regional Director for the Twenty-first Region, inwriting, within 10 days from the date of this Order, what steps theRespondent has taken to comply herewith.MEMBERSFANNING and BROWN took no part in the consideration ofthe above Decision and Order.av In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959, we hereby notify you that :WE WILL NOT enforce or give effect to section 17(b) (2) of thecollective-bargaining contract entered into on June 15, 1960, be-tween this Company and Teamster Brewery and Soft DrinkWorkers Joint Board of California; and Beer Drivers LocalUnion 683.WE WILL NOT enter into, enforce, or give effect to any like orrelated clause in any collective-bargaining contract with the afore-said labor organization, express or implied, whereby we cease orrefrain, or agree to cease or refrain, from handling, using, selling, DAN McKINNEY CO.659transporting, or otherwise dealing in any of the products of anyother employer, or from doing business with any other employer.DAN MCKINNEY Co.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced,or coveredby anyother material.Employees may communicate directly with the Board's RegionalOffice,Eastern Columbia Building, 849 Broadway, Los Angeles,California, Telephone Number, Richmond 9-4711, Extension 1031,if they have any question concerning this notice or compliance with itsprovisions.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThe complaint in this proceeding,issued by the General Counsel of the NationalLabor Relations Board(also called the Board herein),alleges that an employer, DanMcKinney Co. (also referred to herein as the Company or Respondent), has enteredinto a contract prohibited by the terms of Section 8(e) of the National Labor Rela-tions Act, as amended(73 Stat. 5.19,et seq.;also called the Act herein),and hasby such conduct engaged in unfair labor practices forbidden by the said section.,Joined in the complaint as "parties to the contract,"although not as respondents,are two labor organizations,Teamster Brewery and Soft Drink Workers Joint Boardof California and Beer Drivers Local Union 683 (respectively referred to herein asthe Teamster Joint Board and Local 683);and two organizations of employers,California BeerWholesalers'Association, Inc., and California Brewers Association(respectively called herein theWholesalers Association and the Brewers Associa-tion) 2The Respondent has filed an answer which, in material substance,denies thatit has committed the unfair labor practices imputed to it in the complaint.3Pursuant to notice duly served by the General Counsel upon each of the otherparties,a hearing upon the issues in this proceeding was held before Herman Marx,the duly designated Trial Examiner,on August 30, 1961, at Los Angeles, California.The General Counsel,the Respondent,and each of the "parties to the contract"named above appeared at, and participated in, the hearing through respective counsel;the Charging Party, Leo Angel,did not enter an appearance;and each of the partieswas afforded a full opportunity to be heard,examine and cross-examine witnesses,adduce evidence,file briefs,and submit oral argument.4I have read and considered'To the extent material here, Section 8(e) provides:It shall be an unfair labor practice for any labor organization and any employerto enter into any contract or agreement,express or implied, whereby such employerceases or refrains or agrees to cease or refrain from handling,using,selling,trans-porting or otherwise dealing in any of the products of any other employer, or tocease doing business with any other person, and any contract or agreement enteredinto heretofore or hereafter containing such an agreement shall be to such extentunenforcible and void . . . .a The complaint is based upon a charge filed with the Board on June 15, 1961. A copyof the charge has been duly served upon the Respondent,and due service of a copy ofthe complaint has been made by the General Counsel upon the Respondent and each ofthe "parties to the contract"named above.3Some of the"parties to the contract"have filed answersItmay be noted that theBoard'sprocedural rules make no provision for the filing of an answer by a party otherthan a respondent.See Sections 102 20 to 102.23 of the Board's Rules and Regulations,Series 84The transcript of the hearing contains garbled transcriptions at a substantial numberof points,even on occasion giving the appearance of incoherence to statements made byone or another of the participants in the hearing.At times, I am quoted to the reverse 660DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respective briefs of the General Counsel, the Respondent, Local 683, the TeamsterJoint Board, and the Wholesalers Association filed with me since the close of thehearing.No other party has filed a brief.Upon the entire record, and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACTI.NATURE OF THE COMPANY'S BUSINESS;JURISDICTION OF THE BOARDThe Company is a California corporation;maintainsits principal office and placeof business in San Diego, California; and is there engaged in the business of sellingbeer at wholesale.In the course and conduct of its business, the Company annually purchases prod-ucts valuedin excessof $50,000 from supply sources located outside California, andthe commodities so purchased are shipped to the Company in California from pointsoutside that State.By reason of such transactions, the Company is, and has been atallmaterial times, engaged in interstate commerce within the meaning of the Act.Accordingly, the Board has jurisdiction over the subject matter of this proceeding.5II.THE LABOR ORGANIZATIONS INVOLVEDThe Teamster Joint Boardis "anassociation of local unions," including Local 683;and is the collective-bargaining representative of employees, including personnel inthe employ of the Company. It is undisputed, and I find, that the Teamster JointBoard and Local 683 are labor organizations within the meaning of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. Prefatory findingsThe Wholesalers Association and the Brewers Association are organizations ofCalifornia employers, the former consisting of beer wholesalers, and the latter ofbrewers.The Company is a member of the Wholesalers Association. Each organiza-tion represents its members in collective bargaining with various labor organizations,including the Teamster Joint Board.On June 15, 1960, the Wholesalers Association and the Brewers Association, onbehalf of their members, entered into a collective-bargaining contract with theTeamster Joint Board, prescribing terms and conditions of employment of individualsin the members' employ. By its terms, the agreement was to be in effect until atleast April 1, 1962.The contract, as appears from a notation at its foot, immediatelyfollowing the executing signatures, has been "approved" by various "local unions,"including Local 683. (Whether this warrants a conclusion that Local 683 is a partyeffect of what I said, as on page 39 of the transcript, at lines 2 and 3, where it appearsthat I made the observation that a given individual "could bind your union by this tele-phone conversation," whereas what I actuallysaid(in Interrogative form) was that theIndividual "could not bind your union by this telephone conversation "However, not-withstanding the inaccuracies, the record adequately reflects the material facts and Issues,and I thus deem it unnecessary, in the absence of a motion by any of the parties, to amendthe transcript5 The Teamster Joint Board and Local 683 challenge the jurisdiction of the NationalLabor Relations Board here on constitutional groundsPointing out that the subjectmatter of this proceeding is an alleged agreement by a beer wholesaler not to do businesswith a retailer, the labor organizations contend that the 21st amendment to the UnitedStates Constitution, repealing the 18th (prohibition) amendment, has the effect of vest-ing control over sales of "intoxicating liquor" within the sole competence of the States;that California, by Section 25007 of ItsBusiness and ProfessionsCode, has expresslyprovided that "[n]o manufacturer, importer or wholesaler [of beer] Isprohibited theright of choice of customers," thus in effect sanctioning an agreement by a wholesalerwith a union whereby the former undertakes not to sell beer to a retailer, and that byforce of the 21st amendment and the cited code provision, the agreement alleged in thecomplaint is beyond the reach of Section 8(e) of the Act, and the jurisdiction of theBoardThe contention Is devoid of meritObviously, the 21st amendment does notrestrict the congressional power to regulate interstate commerce, and it should be equallyobvious that Section 8(e) is an expression of that power.Plainly, too, even if oneassumes the incompatibility between the code provision and Section 8 (e) that the TeamsterJoint Board and Local 683 claim they see, the California legislation must, under well-established constitutional doctrine, give way to the Federal statute.Garner v, Teamsters,Local776, 346 U S. 485;Garmon v.San DiegoBldg. Trades Council,359 U.S. 236. DAN McKINNEY CO.661to the contract need not be decided, for, as will appear, the end result in this pro-ceeding is the same whatever interpretation one places on the approval.)There is nodispute that the contract applies to individuals in the Company's employ.The only contractual terms that may have a material bearing on the issues arecontained in section 17 of the contract.These provide:*est(b) it shall not be cause for discharge and no employee shall be discriminatedagainst:1.for refusing to pass a duly sanctioned picket line. (This section shallnot apply to jurisdictional disputes. )2. for refusing to load or unload trucks where drivers are not working undera collective bargaining agreement negotiated by a legitimate labor organization.Provided, however, that where a Brewery Establishment is concerned, in theabsence of a labor controversy with a distributor, emergency deliveries maybe made to such distributor's vehicle, at the Individual Employer's dock andwhere a Distributor's Establishment is concerned, in the absence of a laborcontroversy with a retailer, emergency deliveries may be made to such Retailer'svehicle, at the Individual Employer's dock.The existence of an emergencyshall be mutually agreed upon by the Local Union and Individual Employerinvolved.. . .3.With respect to the provisions of this Section, no Individual Employer willcease or refrain from doing business with any person or organization as a re-sult of an employee or employees exercising their rights under this Section buteach Individual Employer shall, notwithstanding any other provision of thisAgreement, if the Individual Employer so desires, continue doing such businessby use of other personnel (including management personnel) or by othermethods such Individual Employer deems appropriate or proper.The Charging Party in this proceeding, Leo Angel, operates a cocktail loungecalled the Redhawk in Imperial City, California, and employs three individuals inthe enterprise-a waitress, a pianist, and a bartender.From the opening of theRedhawk in July 1960 until some point in May 1961, Angel purchased beer for hisestablishment from the Company.A driver in the latter's employ made regularweekly deliveries of the beverage to Angel's place of business.About a month after Angel began operation of the Redhawk, a representative ofa labor organization, which may be designated, for convenience of reference, as theBartenders Union, called on Angel and asked him to sign a contract affecting hisemployees.Angel took the request under advisement.Thereafter, he asked eachof his three employees whether they "were interested in joining the union."Thebartender was already a member of the organization; the other two employees re-plied in the negative.The Bartenders Union made subsequent efforts to induce Angel to sign the con-tract, but these proved unavailing, and the upshot of Angel's failure to sign was thatthe bartender ceased working at the Redhawk on May 15, 1961, at the instance of theBartenders Union; and that on the same date, that union and two other labor or-ganizations (identified in the record as the "Waitresses Union" and the "CulinaryWorkers Union," and who, like the Bartenders Union, are not parties to any con-tractual terms in issue in this case) began picketing the Redhawk, continuing todo so thereafter at all times material to the issues raised here.The Company hasnot made any deliveries at the Redhawk since May 15, 1961, and the evidence leavesone in no doubt, and I find, that it has not done so because of the picketing.Two or three days after the picketing began, since the Redhawk's beer supply "wasgetting low," Angel and a friend of his, one Bill Luepow, whom Angel had hiredas a replacement for the bartender who had left the Redhawk, went to the Company'splace of business with a view to purchasing beer there.Transacting their businesswith the Company's vice president, one Doug Oldfield, who is also the firm's salesmanager, they told Oldfield that Angel was "having trouble with the union," thathis establishment was being picketed, and that Angel was in urgent need of beerfor his business.Oldfield replied that the Company "could not deliver beer," butwould sell a specified quantity to Angel, although making it appear on its bill thatthe product had been sold to Luepow.A sale was made on that basis, Angel payingfor the beer; and the product was delivered to Angel and Luepow at the Company'spremises.About a week later, Oldfield, on the Company's behalf, sold Angel somekegs of draft beer, similarly billing Luepow, and delivering the beer to Angel andLuepow at the Company's place of business.On that occasion, too, Oldfield gaveAngel and Luepow some equipment needed for the operation of the kegs, stating thathe did not wish to install the equipment at the Redhawk himself "because of thepicket line."Several days later, toward the end of May, Angel and Luepow re- 662DECISIONS OF NATIONAL LABOR RELATIONS BOARDturned to purchase more draft beer, but Oldfield declined to make the sale, assertingthat all of the Company's employees, including office personnel, "were under[union] contract"; that the firm's "dock workers and . . . truck drivers" would notgo through "a picket line", and that the reason for the refusal to sell was fear bythe Company that it was "liable to become involved in a union problem of [its]own . . . by selling to an establishment that was being picketed by another union."Luepow asked if there "was any possible way that we could get beer" from the Com-pany, and Oldfield replied, "No, not until you correct your union problem downthere."About a week after this discussion, Angel and Luepow spoke to Dan McKinney(apparently the head of the Company) on the phone, Luepow using an extensionline at the Redhawk.The material substance of the conversation was that Angelor Luepow asked McKinney if there was "any possible way" to purchase beer fromthe Company for the Redhawk; and that McKinney replied in the negative, statingthat the reason was that all of the Company's employees were unionized; and that hewas afraid that if the Company did business with Angel and Luepow while theRedhawk was being picketed, it would be "in violation of [its] contract with [its]employees and getting in trouble with [its] employees." 6The Company has not soldany beer to Angel since the sale of the beer kegs by Oldfield in May.B.Discussion of the issues; concluding findingsThe fact that the Company has ceased doing business with Angel is by no meansdispositive of the General Counsel's claim that the firm has violated Section 8(e),for the reach of the relevant statutory language (with certain exceptions not relevanthere) is to forbid "any labor organization and any employeeto enter into any contractor agreement,express or implied, whereby such employer ceases or refrains or agreesto cease or refrain from handling, using, selling, transporting, or otherwise dealingin any products of any other employer, or to cease doing business with any otherperson." [Emphasis supplied.] In short, to prevail here, the General Counsel mustestablish that the Company entered into an express or implied agreement witheither the Teamster Joint Board or Local 683, or both, to cease or refrain from doingbusiness with Angel, or from performing one of the other acts specified in Sec-tion 8(e).The General Counsel reaches for that goal with section 17(b)2 of the contract ofJune 15, 1960, notwithstanding the fact that the parties thereto entered into theagreement more than 6 months prior to the filing of the charge, and that, thus, underSection -10(b) of the Act, no complaint may issue alleging the execution of the agree-ment as an unfair labor practice. Be that as it may, in his brief, the General Counselappears to read the protection from discharge or discrimination"for refusingto load or unload trucks," given employees by section 17(b)2, and the provision for"emergency deliveries" prescribed by .the relevant proviso of section 17(b)2, as con-taining an implication that wholesale distributors subject to the contract will notdo business with a retailer involved in "a labor controversy."The contractual termsin question, so the argument appears to run, imply "work cessations" by the distribu-tor and his employees, thus amounting to an undertaking by the former not to dobusiness with a struck retailer.One may note, in passing, that although the protec-6Angel and Luepow were the only witnesses, both describing what passed between themand Oldfield and McKinney.There is only one difference between the two witnessesworthy of special mention, and that is that Angel quotes McKinney as saying during thetelephone conversation that the Company "had an agreement with the union .not[to] sell or deliver in any way to any business which has a picket on It" I am unableto base findings on this testimony for a number of reasons. First, apart from the relevantremark Angel imputes to McKinney, there is no evidence of such an "agreement" unlessone construes section 17 of the contract of June 15,1960, to that effect.For reasonsto be described later, such a construction is not valid, but putting that aside, in theperspective of the whole record, particularly taking into account the language of sec-tion 17, I think it less likely that 11IcKinney expressed himself flatly on the subject of an"agreement" in the terms imputed to him by Angel than that McKinney voiced a fear,as Luepow quotes him, that if the Company did business with Angel, it would be "inviolation of [its] contract with [its] employees and getting in trouble" with themSecond, in a subsequent version of the telephone conversation, Angel makes no referenceto the "agreement" mentioned in his first account and, in fact, attributes substantially nomore to McKinney than a statement that he could be of no help to AngelFinally,Luepow appeared to me to have better powers of recall than Angel, and, for that andthe other reasons mentioned above, I have based findings as to what both Oldfield andMcKinney said on Luepow's testimony. DAN McKINNEY CO.663tion against discharge and discrimination contained in section 17(b)2 appears to bethe keystone, or at least a major facet, of the General Counsel's position that thesection offends the Act, he makes no comparable claim regarding section 17(b).1which provides employees with protection from discharge or discrimination (exceptin casesof "jurisdictional disputes") "for refusing to pass a duly sanctioned picketline."In any case, the conclusion reached below with respect to section 17(b)2 ap-plies as well to section 17(b)1.It may be noted, too, that notwithstanding the fact that the Wholesalers Associationnegotiated and executed the contract for the Company, and that the latter is thus aparty to it, both attack the provisions of section 17(b)1 and 17(b)2 protecting em-ployees against discharge and discrimination,maintainingthat the terms in questionamountto an"implied" agreement within the reach of Section 8(e) of the Act, andare thus "unenforcible and void." It is unnecessary to decide, and I do not deter-mine, whether effectuation of the policies of the Act requires a holding that theCompany and the Wholesalers Association are foreclosed from attacking the legalityof provisions of their own contract in this proceeding, for the conclusion reachedbelow regarding the General Counsel's interpretation of section -17(b)2 applies withequal force to the one the Company and the Wholesalers Association would givethe relevant provisions of section,17(b)1 and 17(b)2.These interpretations,it seems tome, are more imaginative than factual.?AsI read the relevant terms of section 17(b)2, their thrust is to protect employees fromdischarge or discrimination for refusing to load or unload trucks operated by "drivers[who] are not working under a collective bargainingagreementnegotiated by alegitimate labor organization," but, by means of the proviso that immediately followsthe sentence containing the protection, to place beyond the reach of that provisionthe right of a distributor to make "emergency deliveries" at his "dock" to a retailer'svehicle in prescribed circumstances.That construction is fortified by the expressprovisions of section 17(b)3 that "no individual Employer will cease or refrain fromdoing business with any person or organizationas a resultof an employee or employeesexercising their rights under this section (17) but . .shall, notwithstanding anyother provision of this Agreement, if the Individual Employer so desires, continue do-ing such business by use of other personnel (including management personnel) or byother methods such Individual Employer deems appropriate or proper."On therecord as made, thereis nowarrant for a finding that those who negotiated or signedthe contract did so withtongue incheek, as regards section 17(b)3, or harbored apurpose to treat the sectionas a nullity.Moreover, I think it obvious, atleast inthe framework of the evidence in therecord, that an employerand a unionrepresenting his employees have the right toagree that the employees may not be discharged or subjected to discrimination forcauses such as those specifiedin section17(b)1 and 17(b)2; and that being thecase one would have to have more than the evidence provides to conclude that thecontracting parties intended the protection against discharge and discrimination toserve as an undertaking by an employer subject to the contractto cease or refrainfromdoing businesswith another employer. In other words, to read into the con-tract the implications the General Counsel, the Company, and the Wholesalers As-sociationwould bestowuponitwould be to rewrite theagreementthrough theinstrumentof a guess.Surely, Section 8(e) does notcontemplate such an intrusioninto the right of collective bargaining that the National Labor Relations Actguarantees,and is designed, in part, to foster.These conclusions, it may be pointedout, are notnegatedby the evidence of McKinney's statement to Angel and Luepowthat he was "afraid" that the Company would be "in violation of [its] contract"if it did business with Angel, for, plainly, McKinney's remark cannot convert the con-tract into something it is not, nor establish the law of thiscase.In short, there is nowarrant in the recordfor treatingthe relevant contractual terms as in contraventionof Section 8 (e) of the Act.The General Counsel's reading of section 17(b)2 is stated thus in his brief: "Thefirst sentence of Section 17(b)2 [meaning, apparently, the protection given against dis-charge and discrimination] . . . provides, in effect, that Respondent's employees shallnot perform work for other employers whose employees are not covered by a `collectivebargaining agreement negotiated by a legitimate labor organization.'The second sentenceof Section 17(b)2 [the relevant proviso] prevents `emergency deliveries' by Respondentto retail employers involved in `a labor controversy.' "This misreads the contractualterms in question, for the bald fact is that the "first sentence" of section 17(b)2 doesnot provide "that Respondent's employees shall not perform work for other employers" ,nor does the "second sentence" prevent "emergency deliveries " 664DECISIONSOF NATIONALLABOR RELATIONS BOARDWhat is more, even if one assumes the validity of the General Counsel's interpreta-tion of section 17(b)2, his claim that the Company engaged in the unfair labor prac-tices imputed to it is without warrant in the evidence, for the basic fact is that therecord is barren of any proof that the Respondent and any labor organization,whether the Teamster Joint Board, Local 683, or any other, entered into an agree-ment within the reach of Section 8(e) during the 6-month period preceding the filingof the charge.8The General Counsel, however, seeks escape from this posture ofthe record with a claim to the effect that by ,the "Respondent's actions" (meaning theCompany's refusals to sell to Angel) and the failure of the contracting unions to dis-avow section 17(b)2, the Company and the unions "enter[ed] into" an agreementprohibited by Section 8(e) within the 6-month period preceding the filing of thecharge.Indeed, the General Counsel goes so far as to say in his brief that in theabsence of disavowal of section 17(b)2, "every single day that it [the contract] con-tinues to be in effect, it is an `entering into' a new illegal act."I deem it unnecessary to forage among the multiple dictionary meanings, anduses of the word "enter" (as, for example, in Webster's Unabridged New Inter-nationalDictionary) to determine the meaning as used in Section 8(e) of theAct, for it is but reasonable to assume that what the Congress meant by thephrase "to enter into any contract or agreement" is what is meant in normal usage,namely, to begin a contractual obligation (as, for example, the inception of asigned contract upon its execution).As regards the contract embracing section 17(b)2, the point when the partiesthereto entered into it occurred, plainly, on June 15, 1960, as indeed, the contractitself in effect specifies in its opening sentence ("This Agreement made and enteredinto this 15th day of June 1960..").In my view, it is thus a distortion oflanguage and meaning to assert, as does the General Counsel in effect, that a uni-lateral application of the contract by the Respondent (assuming,arguendo,that itsrefusal to do business with Angel was such an application) constituted "enteringinto" the agreement.And it is no less a twisting of meaning to assert, as theGeneral Counsel does, that each day the contract exists constitutes " `enteringinto' a new illegal act."Moreover, this "doctrine of continuing tort," 0 applied tothe contractual terms in question, runs counter to Section 10(b) of the Act, and itsunderlying aim of putting "stale charges" to rest.10The sum of the matter is that the evidence does not establish that the Respond-ent has violated Section 8(e) of the Act.Accordingly, the complaint should bedismissed.Upon the basis of the foregoing findings of fact, and upon the entire record inthis proceeding, I make the following:CONCLUSIONS OF LAW1.The Teamster Joint Board and Local 683 are, and have been at all timesmaterial to the issues in this proceeding, labor organizations within the meaningof Section 2(5) of the Act.2.The Company, the Wholesalers Association, and the Brewers Association are,and have been at all times material to the issues, employers within the meaningof Section 2(2) of the Act.3.The evidence does not establish that the Company has engaged in the unfairlabor practices imputed to it in the complaint.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, I recommend that the complaint in this proceedingbe dismissed.sAngel gave testimony to the effect that on the occasion when Oldfield refused to sellhim beer, the sales manager told Angel that he had received a phone call "from one ofthe fellows" (unidentified)who asked Oldfield if he realized that the Redhawk had acertain brand of beer (sold by the Company) "on tap"; and that he (Oldfield) was"afraid" the call had come "from the union " Oldfield did not identify the "union" inthe conversation and, for all that appears, he could have been alluding to one of theunions picketing the Redhawk. In any case, the evidence will not support a finding thatthe Respondent refused to sell beer to Angel at the instance or, or by arrangement oragreement with, either the Teamster Joint Board or Local 683eConcurring opinion of Judge Biggs inN L R.B v. Pennwoven, Inc,194 F 2d 521(C A. 3).10 Cf.N L R B. v Pennwoven, Inc., supra;andLocal Lodge No 1424, InternationalAssociation of Machinists, AFL-CIO (Bryan Manufacturing Co) v. N L R B.,362 U.S. 411.